230 F.2d 950
GREAT LAKES TOWING COMPANY, Respondent-Appellant,v.CLEVELAND-CLIFFS IRON COMPANY, Libellant-Appellee.
No. 12414.
United States Court of Appeals Sixth Circuit.
Feb. 17, 1956.

Arter, Hadden, Wykoff & Van Duzer, Cleveland, Ohio, for appellant.
McCreary, Hinslea & Ray, Cleveland, Ohio, for appellee.
Before MARTIN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the arguments of counsel in open court, and after consideration of the pleadings of the parties and the testimony of witnesses, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment be affirmed on the findings of fact and conclusions of law of the district court.